         Case 1:18-cv-11515-LTS Document 123 Filed 03/08/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
Civil Action No.
1:18-cv-11515-LTS


                            NATIONAL FISH & SEAFOOD, INC.
                                       Plaintiff,


                                               v.


                             KATHLEEN A. SCANLON, ET. AL.
                                     Defendants


                           CLOSING ORDER DISMISSING CASE
SOROKIN, D.J.
       In accordance with the Stipulation of Dismissal (CM/ECF No. 121) filed by the parties

on March 8, 2019, this case is hereby dismissed and closed.

SO ORDERED.




                                                    /s/ Leo T. Sorokin
                                                    UNITED STATES DISTRICT COURT


March 8, 2019
